DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the claims both recite the statement “wherein the transmitted light is analyzed to create an image of the breast, identify the molecular and/or cellular composition of the breast, and/or identify the locations and/or shapes of selected types of tissue within the breast”; however, this statement calls into question the scope of the claims and renders the claims indefinite for the following reasons:
First the claims in question are both drafted as apparatuses, but the recited statements are not tied to any structure and are therefore prima facie indefinite because it cannot be discerned what if any additional structures are under examination and/or how any structure already under examination is limited in form or function by the statements in question.
Secondly even if we presume, arguendo, that this is a respective functional limitation of the “array of light receivers” or of any other structure of the invention; it is unclear what if any limitation would be enforced on those structures by the claimed statement. Specifically, this does not appear to require or even address that a particular wavelength must be used/received. Likewise the statement does not appear to require or even address that a particular arrangement of the receivers/pairs exists on the cup. As such the claimed statement does not offer any intelligible functional limitation of any previously recited structure and is therefore indefinite.
Third, the claimed statement appears to address strictly methodological issues and therefore could not result in a substantive difference in an apparatus claim which again calls into question what if any limitation could be enforced thereby. See MPEP 2114(II).
Therefore and for examination purposes the examiner will treat the statement in question as being inherent and/or taught by any rejection of the structures of the apparatus in question.
Regarding claims 1 and 3, the claims recite “which receive the light beams after they have been transmitted through breast tissue” which call into question the scope of the claims and renders each claim indefinite. Specifically the applicant appears to be regarding the methodology/intended use of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150182121 A1 by Barbour et al. (hereafter Barbour) further in view of US 20140236003 A1 by Hielscher et al. (hereafter Hielscher).

Regarding claim 1 as best understood, Barbour teaches: 1. A wearable optical breast imaging device (see Barbour’s Abstract) comprising:
at least one cup which is configured to be worn on at least one breast (see Barbour’s Fig. 5 and note the two cups 100L and 100R sized and shaped to as to be wearable on the breast);
an arcuate array of light emitters along the upper and lower perimeters of the cup; and … light receivers on a concave interior of the cup which receive light from light emitters in the arcuate array of light emitters after the light has been transmitted through breast tissue (Regarding in particular the arcuate form of the array, see for example Barbour’s Fig. 5 and note the curved shape of the cup which the emitters are affixed to, therefore the array is arcuate by definition; however and for compact prosecution the examiner also notes that many arcs between the emitters could be drawn as well, and further notes that simply being a three-dimensional shape with more than one emitter necessitates that some arc exists between the elements that would read on the claim language unless the arc is further defined, e.g. as a ring. Regarding being on the concave surface, see [0066] which also iterates that these optical elements can be on the interior surface of the cup in contact with the breast per se. Turning to the idea that the emitters/receivers are distributed along both the upper and lower perimeters of the cup the examiner notes that Barbour’s invention does not require the emitters/receivers to be in any particular arrangement in order to function and therefore teaches multiple embodiments which read on this limitations, see for example Barbour’s [0058]-[0062] showing having the emitters and receivers arranged in many fashions some of which require the emitters to cover one quadrant on the upper portion of the cup and one quadrant on the lower portion of the cup and vice versa for the receivers so as to teach that both the emitters and receivers both lie along the upper and lower perimeters of the cup. For compact prosecution purposes the examiner notes that while the foregoing is correct it does not iterate that the entire upper and lower perimeters are both so covered; however, the examiner notes that this would be included within the 103(a) modification proposed below which can therefore serve as an alternative grounds of rejection. Regarding comprising both the emitters and receivers, see Barbour’s [0044] and Figs. 5-6 where each circle in Fig. 5 represents one or the other of emitters and detectors and where there are clearly more than two of both emitters and detectors as shown in Fig. 6 and where, as best understood, these would be fully capable of the related functional limitations, noting that these depicted LEDs may instead be optical fibers as per [0049]),
wherein the transmitted light is analyzed in order to create an image of the breast, identify the molecular and/or cellular composition of the breast, and/or identify the locations and/or shapes of selected types of tissue within the breast (as best understood this is inherent or otherwise taught in regards to the foregoing structural limitations given above. For compact prosecution purposes the examiner also notes Barbour’s [0011]-[0012] in general addresses mapping the breast and [0048] further addresses for the computing, and [0052] further addresses processing to detect irregularities such as tumors – however this is currently not under examination (emphasis) and is therefore only provided by the examiner for the purpose of furthering the applicant’s understanding of the functional aspects of Barbour’s structures addressed above).
In the foregoing the examiner omitted the limitation wherein the light receivers are arranged in “at least three rings” as indicated by ellipsis above because Barbour arranges his emitters and receivers by quadrants and therefore fails to fully teach the claimed limitation.
However Hielscher in the same or eminently related field of optical breast tomography (see Hielscher’s Abstract) teaches that one can arrange the emitters and receivers in rings (see Hielscher’s [0007] or Figs. 2-3 and 9-12 which readily depict as much and which are by definition arc shaped and proceed around the perimeters). Hielscher then goes on to teach that such an arrangement is advantageous (see for example [0005] where in this instance the examiner notes that the interface in question allows for complete coverage of the breast, including in particular allowing for detection of tumors that may lie close to the chest wall).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to modify the arrangement of emitters and/or receivers taught by Barbour to be arranged in at least three rings as taught by Hielscher because this would advantageously allow the device to have complete coverage of the breast and to detect tumors that may lie close to the chest wall.

Regarding claim 3 as best understood, Barbour teaches: 3. A wearable optical breast imaging device (see Barbour’s Abstract) comprising:
at least one cup which is configured to be worn on at least one breast (see Barbour’s Fig. 5 and note the two cups 100L and 100R sized and shaped to as to be wearable on the breast);
… light emitters on a concave interior of the cup; and an arcuate array of light receivers along the upper and lower perimeters of the cup which receive light from light emitters … after the light has been transmitted through breast tissue (Regarding in particular the arcuate form of the array, see for example Barbour’s Fig. 5 and note the curved shape of the cup which the emitters are affixed to, therefore the array is arcuate by definition; however and for compact prosecution the examiner also notes that many arcs between the emitters could be drawn as well, and further notes that simply being a three-dimensional shape with more than one emitter necessitates that some arc exists between the elements that would read on the claim language unless the arc is further defined, e.g. as a ring. Regarding being on the concave surface, see [0066] which also iterates that these optical elements can be on the interior surface of the cup in contact with the breast per se. Turning to the idea that the emitters/receivers are distributed along both the upper and lower perimeters of the cup the examiner notes that Barbour’s invention does not require the emitters/receivers to be in any particular arrangement in order to function and therefore teaches multiple embodiments which read on this limitations, see for example Barbour’s [0058]-[0062] showing having the emitters and receivers arranged in many fashions some of which require the emitters to cover one quadrant on the upper portion of the cup and one quadrant on the lower portion of the cup and vice versa for the receivers so as to teach that both the emitters and receivers both lie along the upper and lower perimeters of the cup. For compact prosecution purposes the examiner notes that while the foregoing is correct it does not iterate that the entire upper and lower perimeters are both so covered; however, the examiner notes that this would be included within the 103(a) modification proposed below which can therefore serve as an alternative grounds of rejection. Regarding comprising both the emitters and receivers, see Barbour’s [0044] and Figs. 5-6 where each circle in Fig. 5 represents one or the other of emitters and detectors and where there are clearly more than two of both emitters and detectors as shown in Fig. 6 and where, as best understood, these would be fully capable of the related functional limitations, noting that these depicted LEDs may instead be optical fibers as per [0049]),
wherein the transmitted light is analyzed in order to create an image of the breast, identify the molecular and/or cellular composition of the breast, and/or identify the locations and/or shapes of selected types of tissue within the breast (as best understood this is inherent or otherwise taught in regards to the foregoing structural limitations given above. For compact prosecution purposes the examiner also notes Barbour’s [0011]-[0012] in general addresses mapping the breast and [0048] further addresses for the computing, and [0052] further addresses processing to detect irregularities such as tumors – however this is currently not under examination (emphasis) and is therefore only provided by the examiner for the purpose of furthering the applicant’s understanding of the functional aspects of Barbour’s structures addressed above).
at least three rings” as indicated by ellipsis above because Barbour arranges his emitters and receivers by quadrants and therefore fails to fully teach the claimed limitation.
However Hielscher in the same or eminently related field of optical breast tomography (see Hielscher’s Abstract) teaches that one can arrange the emitters and receivers in rings (see Hielscher’s [0007] or Figs. 2-3 and 9-12 which readily depict as much and which are by definition arc shaped and proceed around the perimeters). Hielscher then goes on to teach that such an arrangement is advantageous (see for example [0005] where in this instance the examiner notes that the interface in question allows for complete coverage of the breast, including in particular allowing for detection of tumors that may lie close to the chest wall).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to modify the arrangement of emitters and/or receivers taught by Barbour to be arranged in at least three rings as taught by Hielscher because this would advantageously allow the device to have complete coverage of the breast and to detect tumors that may lie close to the chest wall.

Response to Arguments
Applicant’s arguments, see pages 1, filed 03/07/2022, with respect to the previously issued objections and with respect to the 112(b) rejections relating to the elastic light energy pathways have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 03/07/2022 with regards to the remaining rejections have been fully considered but they are not fully persuasive with each argument responded to in the order presented as follows:


Applicant’s arguments, see page 1, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1 and 3 under 102(a)(1)/103(a) under the prior art of Barbour alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103(a) further in view of the secondary reference Hielscher and in light  of the amendment to the claims which necessitated such new grounds of rejection.
Additionally, at least since one feature of the claims is discussed by the applicant which the examiner still views Barbour as teaching (though the rejection is drafted to alternatively rely on 103(a) grounds for this limitation) the examiner offers the following further explanation. Specifically regarding the applicant’s argument that the quadrant configuration does not teach that the emitters and receivers are arranged long the upper and lower perimeters, the examiner disagrees with the applicant’s position and iterates that since all possible quadrant configurations are taught by Barbour, Barbour teaches multiple arrangements wherein one quadrant in the upper hemisphere and one quadrant in the lower hemisphere will contain the emitters and vice-versa for the receivers which occupy the other quadrants in those hemispheres. To that end, since the whole quadrant (including the outermost arc, i.e. the perimeter) is comprised of the optic in question the claimed limitation is met for either/both optics. Furthermore the examiner notes that this does not mean that the whole perimeter is comprised of the element in question (i.e. this is not exclusive, thus the reason the examiner has attempted to compact prosecution by iterating that in the alternative the ring modification could be applied to both emission 
As a final matter, the applicant states that they will schedule an interview. This is acknowledged and has been scheduled, though due to time constraints was not possible to hold prior to examination of the submitted claims and submission of the instant office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793